THIBODEAUX,
Chief Judge, concurring in part and dissenting in part.
1,1 concur with the majority’s decision to remand, but disagree with the majority’s decision to affirm the obstruction of justice conviction.
Louisiana Revised Statutes 14:130.1(A)(2) requires the use or threats of force, and there was no evidence that the defendant used or threatened force against C.D. or had someone do so on his behalf. I would reverse the obstruction of justice conviction on the basis of insufficiency of the evidence.
For the foregoing reasons, I concur in part and dissent in part.